Citation Nr: 0721258	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for granulomatous 
synovitis of the right wrist, claimed as secondary to PTB.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service separation examination in February 1954 
was normal, and a chest x-ray was negative.  A county 
tuberculosis health record notes that the veteran was 
diagnosed with granulomatous synovitis of the right wrist 
consistent with tuberculosis in June 1975, and that he was 
administered anti-tuberculosis medicine that year.  The 
record also noted that the veteran served in a tuberculosis 
hospital in service.  An examination is required to determine 
if the veteran's current tuberculosis related to service.




Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for tuberculosis or a right 
wrist condition that are not currently on 
file.

2.  Schedule the veteran for an 
examination to determine whether of not he 
has tuberculosis or residuals of 
tuberculosis and, if so, whether it is as 
least as likely as not that his 
tuberculosis or its residuals had their 
onset in service or within 3 years of 
separation from service, i.e., from 
February 1954 to February 1957.  If 
tuberculosis or any such residual is found 
and it is linked to service or to within 3 
years of separation from service, the 
examiner should opine whether it is as 
least as likely as not that any current 
right wrist disability is related to his 
tuberculosis.

The examiner should be provided with a 
copy of this Remand and the claims file.  
Any special examinations or tests needed 
to answer these questions should be 
accomplished.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

